EXHIBIT 10.51
 
TRANSFER OF MINING RIGHTS CONTRACT SUBSCRIBED BY, A) CORPORACIÓN KEDAH, S. A. DE
C. V., REPRESENTED IN THIS ACT BY HÉCTOR MANUEL CERVANTES SOTO IN HIS CHARACTER
AS SOLE ADMINISTRATOR AND LEGAL REPRESENTATIVE (THE PRINCIPAL), AND B) AMERICAN
METAL MINING, S. A. DE C. V., REPRESENTED IN THIS ACT BY RAMIRO TREVIZO GONZÁLEZ
IN HIS CHARACTER AS GENERAL PROXY (THE ASSIGNEE), JOINTLY NAMED THE “PARTIES” IN
ACCORDANCE WITH THE FOLLOWING PREVIOUS RECORDS, DECLARATIONS AND CLAUSES:




PREVIOUS RECORDS




I.
The PRINCIPAL is the legitimate owner of 100 % of the mining rights from the 6
(six) concessions described following (the CONCESSIONS)


 
1
 
Lot:
LA VERDE 3
Title:
230,341
File:
095/12614
Surface:
110.1261 Hectares
Location:
Municipality of Choix
State of Sinaloa.
Date of
issuance:
15th August 2007.
Duration:
From 16th August 2007
To 15th August 2057.
Inscription
data:
Act 1, pages 1, of Volume 366 of the Book of Mining Concessions of the Public
Registry of Mines.

 
2
 
Lot:
LA VERDE 4
Title:
233,630
File:
095/13139
Surface:
396.9300 Hectares
Location:
Municipality of Choix
State of Sinaloa.
Date of
issuance:
26th March 2009.
Duration:
From 27th March 2009
To 26th March 2059.
Inscription
data:
Act 50, pages 25, of Volume 375 of the Book of Mining Concessions of the Public
Registry of Mines.



 
1

--------------------------------------------------------------------------------

 


3
 
Lot:
LA VERDE 6
Title:
233,738
File:
095/12953
Surface:
412.7720 Hectares
Location:
Municipality of Choix
State of Sinaloa.
Date of
issuance:
7th April 2009.
Duration:
From 8th April 2009
To 7th April 2059.
Inscription
data:
Act 158, pages 79, of Volume 375 of the Book of Mining Concessions of the Public
Registry of Mines.

 
4
 
Lot:
EL PINO
Title:
233,203
File:
095/12913
Surface:
400.0000 Hectares
Location:
Municipality of Choix
State of Sinaloa.
Date of
issuance:
17th December 2008.
Duration:
From 18th December 2008
To 17th December 2058.
Inscription
data:
Act 343 pages 172, ofl Volume 373 of the Book of Mining Concessions of the
Public Registry of Mines.



 
2

--------------------------------------------------------------------------------

 


5
 
Lot:
CHOIX
Title:
236,500
File:
095/13283
Surface:
496.3632 Hectares
Location:
Municipality of Choix
State of Sinaloa.
Date of
issuance:
5th July 2010.
Duration:
From 6th July 2010
To 5th July 2060.
Inscription
data:
Act 40, pages 20, of Volume 383 of the Book of Mining Concessions of the Public
Registry of Mines.

 
6
 
Lot:
LA PALMA
Title:
236,501
File:
095/13295
Surface:
287.8208 Hectares
Location:
Municipality of Choix
State of Sinaloa.
Date of
issuance:
5th July 2010.
Duration:
From 6th July 2010
To 5th July 2060.
Inscription
data:
Act 41, pages 20, of Volume 383 of the Book of Mining Concessions of the Public
Registry of Mines.





II.
The ASSIGNEE is interested in that the PRINCIPAL transfers in his favor the
totality of the rights derived from the CONCESSIONS paying in exchange a certain
price under the terms of the following clauses.



III.
In days past, PARTIES had the opportunity of agreeing regarding the terms and
conditions included in this present contract and so proceeded to the preparation
and subscription of same for formality and certainty purposes.





 
DECLARATIONS



I.
The PRINCIPAL declares through his legal representative and under oath of
stating the truth:

 
 
3

--------------------------------------------------------------------------------

 
 
 
1. Being a Mexican Mercantile Society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United Mexican States, as evinced in
Public Writ number 11,750, granted on the 23rd July 2009 before testimony of
Jorge Mazpúlez Pérez, Attorney at Law and Public Notary number 14 for the
Morelos Judicial District in the city of Chihuahua, State of Chihuahua and
instrument that was duly inscribed in the Public Registry of Property and
Commerce of said District under electronic mercantile folio number 25,362*10 of
18th August 2009 and reason why it enjoys the sufficient and necessary capacity
to intervene in this present judicial act:



 
2. Its representative enjoys all faculties, powers and sufficient and necessary
mandates to subscribe this present contract in representation on the PRINCIPAL,
as evinced in the instrument described in the above indicated numeral, and same
that have not been limited, restrained, suspended or revoked a to date.



3. It is duly inscribed in the Federal Taxpayers Registry with fiscal
identification number CKE-090723 and being to date current in his income tax
payments that have corresponded in accordance with the applicable and current
fiscal legislation.


6. To date he has complied in full with the obligations that the applicable and
current legislation imposes on title owners of administrative authorizations
such as the CONCESSIONS inclusive of the corresponding payment of rights as
dictated by the Federal Law of Rights, and reason why the corresponding mining
rights are current to date and in good legal standing;


7. The CONCESSIONS’ own lots are in good condition taking into consideration
that during the mining activities carried out on same to date compliance to the
applicable legal dispositions in mining matters has been met as well as
environmental and of whatever other nature.


8. The landmarks that indicate the location of the starting point of the
CONCESSIONS’ own lots are in good conservation conditions as they were built and
up kept in compliance with the applicable and current legal disposition;


9. To date there does not exist contract or additional current agreement that
includes as its object the CONCESSIONS, either directly or indirectly, and so
the subscription of this present instrument does not imply non compliance of any
kind on the part of the PRINCIPAL to commitments previously agreed to nor does
it affect any rights previously granted in favor of any third party, situation
that guarantees as of this moment in favor of the ASSIGNEE for all legal
purposes that may arise;


 
4

--------------------------------------------------------------------------------

 


10. He acknowledges having received from the ASSIGNEE in the past and prior to
the subscription of this present contract, the amount of $50,000.00 Dollars
(Fifty thousand Dollars 00/100 in United States Currency) as an advance on the
price agreed upon in the forthcoming clause (the ADVANCE), and;


11. It is his will to transfer in total, definitely and onerously in favor of
the ASSIGNEE 100 % (one hundred per cent) of the mining rights derived from the
CONCESSIONS, heeding in every instance to the terms and conditions of this
present contract.


II.
The ASSIGNEE declares through the offices of his legal representative and under
oath of stating the truth, that:



1. Being a Mexican Mercantile Society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United Mexican States, just as proven
by Public Writ number 17, 227 granted on the 4th December 2006 before testimony
of Eugenio Fernando García Russek, applicant to the office of Notary Public and
ascribed to Public Notary number 28 of the Morelos Judicial District, State of
Chihuahua and acting in the stead per license of the Office’s Title Holder,
Felipe Colomo Castro, Attorney at Law, and instrument that was duly inscribed in
the Public Registry of Property and of Commerce under electronic mercantile
folio number 23,327*10 as of the 22nd December 2006 and reason why it enjoys the
personality and sufficient capacity to intervene in this present judicial act;


2. Its representative enjoys the faculties, powers and sufficient and necessary
mandates in order to subscribe this present contract in representation of the
ASSIGNEE, just as evinced in Public Writ number 22,497, granted on the 10th June
2008 before testimony of Elsa Ordóñez Ordóñez, Attorney at Law, applicant to the
exercise of Notary Public and ascribed to Public Notary number 28 of the Morelos
Judicial District and acting per license of the Office’s Title Holder, Felipe
Colomo Castro, and instrument that was duly inscribed in the Public Registry of
Property and Commerce of the mentioned Judicial District under electronic
mercantile folio number 23,327*10 as of the 19th June 2008, and same that have
not been restrained, limited, suspended or revoked to date;
 
 
5

--------------------------------------------------------------------------------

 


3. The subscription of this present contract does not imply any transgression of
its powers, mandates or faculties as it has had the opportunity of submitting
the terms and conditions related with this present business to the consideration
of the ASSIGNEE’S shareholders and was approved for its formalization under the
terms of its own statutory regime:


4. It is duly inscribed in the Federal Taxpayers Registry with identification
fiscal number AMM-061204-4R7, and being to tax current in its income tax
payments and other contributions that might have corresponded in conformity with
the applicable and current legislation  on such a matter;


5. Within its social objective there is the possibility of becoming title holder
of all kinds pf mining rights, as well as to be able to acquire them onerously
as is the case of the documented operation by virtue of this present instrument;


6. It is properly registered in the Public Registry of Mines, specifically in
the Book of Mining Societies, and;


7. It is his will that the PRINCIPAL transfers in total, definitely and
onerously in his favor 100 % (one hundred per cent) of the mining rights derived
from the CONCESSIONS, paying in exchange the price agreed upon in the
forthcoming clauses, and heeding in every instance to the terms and conditions
of this present contract.




III.
Both PARTIES declare through the office of their legal representatives, under
oath of stating the truth that they assist to the subscription of this present
document in good faith, free of any deceit, error, violence or any other
vitiation in their consent with the purpose of committing themselves to the
following:



 
6

--------------------------------------------------------------------------------

 


CLAUSES
 
FIRST. OBJECT: In agreement with articles 2,020 and 2,248 of the Federal Civil
Code, of complementary application and agreeing with article 23, last paragraph
of the Mining Law,  as well as by article 2 (two) of the Code of Commerce, by
virtue of the subscription of this present contract, the PRINCIPAL transfer in
whole, definitely and onerously in favor of the ASSIGNEE, free of burden,
attachment, lien or limitation in their domain, 100 % (one hundred per cent) of
the mining rights derived from the CONCESSIONS, receiving in exchange as
counterclaim the certain and determined price described in the forth coming
clauses


SECOND. COUNTERCLAIM: As counterclaim for the transfer described, the ASSIGNEE
commits himself to pay in favor of the PRINCIPAL the amount of $80,000.00
Dollars (Eighty thousand Dollars in United States Currency 00/100 plus the
corresponding Added Value Tax, that is, a sum total of $92,800.00 Dollars
(Ninety two thousand and eight hundred Dollars 00/100 National Currency (the
PRICE), heeding in every instance to the terms and conditions agreed upon in
this instrument.


THIRD. MANNER, TIME AND PLACE OF PAYMENT: Considering the amount of the ADVANCE
delivered by the ASSIGNEE in favor of the PRINCIPAL prior to the date of the
subscription of this contract and set at the amount of $50,000.00 Dollars (Fifty
thousand Dollars 00/100 in United States currency) PARTIES agree that the
remaining balance of the PRICE, set at an amount of $42,800.00 Dollars (Forty
two thousand and eight hundred Dollars 00/100), be delivered in favor of the
PRINCIPAL upon the 30th day from the date of this present instrument, that is,
at the latest on the 1st April 2011, complying thus with the payment of the
total amount of the PRICE under the terms of the previous clause.


The described balance pending will be delivered in favor of the PRINCIPAL
through nominal check for deposit in bank account, precisely at the conventional
address determined by the ASSIGNEE for such a purpose.


FOURTH. PROOF OF PAYMENT: Against the totality of payment obligations carried
out by the ASSIGNEE in agreement with this present contract, the PRINCIPAL
obliges himself to issue and deliver within the following 5 (five) natural days
as of the effective date of the corresponding payment, a voucher fulfilling all
tax requirements required by the applicable and current fiscal legislation at
such instant.
 
 
7

--------------------------------------------------------------------------------

 


FIFTH. REPARATON IN CASE OF EVICTION: The PRINCIPAL obliges himself to repair in
favor of the ASSIGNEE in case of eviction from the CONCESSIONS in accordance
with article 2,283.III of the Federal Civil Code among other applicable legal
dispositions.


SIXTH. ADMINISTRATIVE OBLIGATIONS: The ASSIGNEE expressly commits himself to
maintain the CONCESSIONS up dated heeding for such a purpose with the paper work
and payment of the corresponding rights, and subjecting himself to the general
dispositions and official Mexican standards of the Mining and Metallurgical
Industry in conformity with article 27 of the Mining Law, among others
applicable, its Ruling and other applicable and current legislation,


SEVENTH. FORMALIZATION OF THE TRANSFER OF RIGHTS: PARTIES commits themselves to
ratify before Public Notary or Public Broker this present document as soon as
possible with the purpose it be inscribed in the Public Registry of Mines, a
dependency of the Secretary of the Economy and to go ahead with the promotion of
whatever other administration paper work required by articles 2,034, fraction
III of the Federal Civil Code; 46, fraction VI and 47 of the Mining Law; 83,
last paragraph of the Mining Law’s ruling and other applicable and current
legislation. The totality of expenses related with the compliance of these
stated obligations in this clause will be taken over by the ASSIGNEE.


EIGHTH. FISCAL OBLIGATIONS: On being registered before the Federal Taxpayers
Registry as well as being to date in their income tax payments and other
corresponding contributions to date, PARTIES agree that each will cover in
separate tax payments that correspond individually to each in compliance to the
terms and conditions of this present instrument and heeding the applicable and
current fiscal legislation, committing themselves to safe keep their counterpart
regarding any fiscal responsibility that might be imputed in violation to this
Clause by any competent authority.


NINTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree in stating as their
addresses and contact telephones for anything referring to the execution and
compliance to the terms and conditions of this present instrument, as well as to
carry out announcements, notification and other communications in relation with
same, the following:


 
8

--------------------------------------------------------------------------------

 
 
PRINCIPAL:
 
ASSIGNEE:
Av. Independencia 2812
Col. Santa Rosa, C. P. 31050
Ciudad de Chihuahua,
Chihuahua.
 
 
Tel: 01-614-415-1971
Calle California 5101, Local 206
Edificio Ejecutivo Vértice
Col. Hacienda de Santa Fe, C. P.
31214
Ciudad de Chihuahua, Chihuahua.
 
Tel: 01-614-200-8483
 





TENTH. ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
announcement, notification or communication necessary to be made known to its
counterpart must be done so in writing.


Sending of such documents can be carried out by two means: 1. Per ordinary
courier delivered on hand or by certificate mail, both with acknowledgement of
receipt, or; 2. By Electronic mail. In this latter case, sending will only be
considered valid and legally carried out when reception of the respective
electronic mail is electronically confirmed within the following 3 (three)
natural days of its being sent through an answering message and confirmation
sent by the addressee.


ELEVENTH. CONTACT PERSONNNEL: PARTIES agree in that the totality of
announcements, notifications and communications necessary to be issued derived
from the terms and conditions of this present instrument must be addressed
indistinctly to the following persons:




PRINCIPAL:
 
ASSIGNEE:
HÉCTOR MANUEL CERVANTES SOTO
AGUSTÍN CERÓN GUEDEA
RAMIRO TREVIZO LEDEZMA
RAMIRO TREVIZO GONZÁLEZ
 



TWELFTH.  TOTALITY OF THE CONTRACT: PARTIES accept that this agreement contains
the totality of the agreements between them regarding its object and leaving
without any effect as well as canceling the whole of agreements, information,
negotiations, correspondence, commitments and communications carried out before
between them either in writing or verbally related.
 
 
9

--------------------------------------------------------------------------------

 


THIRTEENTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the Mining Law, its Ruling and the Federal Civil
Code among other applicable and current legal dispositions in the United States
of Mexico.


FOURTEENTH. JURISDICTION: In case any controversy may arise related with the
validity, intention, interpretation, execution or compliance of this contract,
PARTIES expressly agree go submit same before the competent courts of law of the
Morelos Judicial District at the city of Chihuahua, State of Chihuahua, and
surrendering as of this moment any other jurisdiction or privilege that might
correspond to them by reason of their present or future addresses or by any
other circumstance.


THE PARTIES IN THE KNOWLEDGE OF THE WORTH AND LEGAL REACH OF THIS PRESENT
CONTRACT, SUBSCRIBE BEING TOGETHER IN THE CITYOF CHIHUAHUA, STATE OF CHIHUAUHA
ON THE 11th MARCH 2011


PRINCIPAL:
 
ASSIGNEE:
CORPORACIÓN KEDAH,
S. A. DE C. V.
Represented in this act by:
HÉCTOR MANUEL
CERVANTES SOTO.
AMERICAN METAL MINING,
S. A. DE C. V.
Represented in this act by:
RAMIRO TREVIZO GONZÁLEZ
 







###
 
 
 
 
 
10

--------------------------------------------------------------------------------